DETAILED ACTION
Claims 1-20 are pending in the present application and are under examination on the merits. This communication is the first action on the merits (FAOM).
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
Applicant filed an Information Disclosure Statement (IDS) on 8/26/2020. This filing is in compliance with 37 C.F.R. 1.97.
As required by M.P.E.P. 609(C), the applicant's submission of the Information Disclosure Statements is acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending. As required by M.P.E.P. 609(C), copies of the respective PTOL -1449s initialed and dated by the examiner are attached to the instant office action.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference numerals not mentioned in the description: 1088 in Fig. 10. Additionally, the drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference numerals mentioned in the description: 1037 found at least in Paragraph Number [0187]. Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid 

Note to Applicant on Claim Interpretation 
Examiner is including this note to assist in claim interpretation and to expedite prosecution. Examiner notes that the primary art reference is directed towards determination of tasks in a workflow that is determined through semantic analysis of text stored inside of a database that includes data related to task management. Examiner asserts that while this is not explicitly related to a construction manual as described by the claims, it is functionally equivalent and labelling the data gathered and analyzed does not sufficiently limit the claim language to distinguish over the reference. As the very least the system in Brown as applied to the medical field is analogous to the present invention. Accordingly, Examiner is interpreting the claim language of the present invention to be broader than being only limited to the field of construction.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title
Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
In the instant case, claims 9-14 are directed towards a process, and claims 1-8 and 15-20 are directed towards a machine or article of manufacture.
Regarding claim 1, the claim is directed to the judicial exception of certain methods of organizing human activity such as managing personal behavior or relationships or interactions between people, including social activities, teaching, and following rules or instructions. The following claim limitations are analogous to court identified abstract ideas that are representative of certain methods of organizing human activity: “extract a set of candidate action items from text of a construction project manual,” “apply one or more static rules to each of the candidate action items to distinguish valid and invalid candidate action items in the set,” “evaluate each valid candidate action item with a first machine learning model to label the valid candidate action item as one of either (i) a true action item or (ii) not a true action item, wherein the first machine learning model performs one class classification of the valid candidate action items to generate the label,” “evaluate each true action item with a second machine learning model to  allocate each of the true action items to one of a set of construction workflow classes, wherein the second machine learning model performs multiple class classification of the true action items to make the allocation,” and “transmit the set of true action items to a submittal exchange system to populate one or more workflows.” 
Additionally, the claims do not recite a practical application of the abstract concepts in that there is no specific use or application of the method steps other than to make conclusory determinations. The claims do not recite any particular use for these determinations that improve upon the underlying computer technology. Additionally, the claim recites the further additional elements: “A non-transitory computer-readable medium storing computer-executable instructions for automatic extraction and assignment of action items that, when executed by at least a processor of a computer, cause the computer to,” (computer processor and memory with computer instructions; a graphical user interface; and a computer display).  Additionally, independent claims 9 and 15 recites further additional elements: “A computer-implemented method for automatic extraction and assignment of action items, the method comprising: extracting, by at least a processor, a set of candidate action items from text of a construction project manual; applying, by at least the processor,” (computer processor and memory with computer instructions; a graphical user interface; and a computer display); “A computing system for automatic extraction and assignment of action items, the system comprising: a processor; a memory operably connected to the processor; a non-transitory computer-readable medium operably connected to the processor and memory and storing computer-executable instructions that when executed by at least the processor cause the computing system to,” (computer processor and memory with computer instructions; a graphical user interface; and a computer display). 
Additionally, the elements of the instant process, when taken in combination, together do not recite significantly more than the abstract idea itself. In regard to the claims showing significantly more, the claims do not recite “significantly more” because the claim is not either 1) improving another technology, 2) improving the functioning of the computer itself, 3) Applying the judicial exception with, or by use of, a particular machine, 4) Effecting a transformation or reduction of a particular article to a different state or thing, 5) Adding a specific limitation other than what is well-understood, routine and conventional in the field, or adding unconventional steps that confine the claim to a particular useful application, or 6) Other meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment, as pointed out in the USPTO 101 Guidance.
The method and system, as claimed by the applicant, is no more than a general linking of the use of the abstract idea (an idea of itself) to a particular technological environment (the use of computers to calculate and transmit data). The recitation of well-known computer functions does not meet the “significantly more” threshold. Additionally, the application of computer technology amounts to merely applying the abstract concepts via computer elements. (see Applicant’s disclosure for implementation of computer components in Paragraph Numbers [0186]-[0197]). Additionally, the claim recites the further additional elements: “A non-transitory computer-readable medium storing computer-executable instructions for automatic extraction and assignment of action items that, when executed by at least a processor of a computer, cause the computer to,” (computer processor and memory with computer instructions; a graphical user interface; and a computer display).  Additionally, independent claims 9 and 15 recites further additional elements: “A computer-implemented method for automatic extraction and assignment of action items, the method comprising: extracting, by at least a processor, a set of candidate action items from text of a construction project manual; applying, by at least the processor,” (computer processor and memory with computer instructions; a graphical user interface; and a computer display); “A computing system for automatic extraction and assignment of action items, the system comprising: a processor; a memory operably connected to the processor; a non-transitory computer-readable medium operably connected to the processor and memory and storing computer-executable instructions that when executed by at least the processor cause the computing system to,” (computer processor and memory with computer instructions; a graphical user interface; and a computer display). For additional information see MPEP 2106.05(f) “claims that amount to nothing more than an instruction to apply the abstract idea using a generic computer do not render an abstract idea eligible.” Alice Corp., 134 S. Ct. at 2358.
Claims 2-8 and 15-20 when analyzed as a whole, are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitation(s) are rejected based upon the same rationale, wherein the claim language does not recite “significantly more” than the abstract idea. Specifically, claims 2-8 and 15-20 further narrow the abstract idea in that they recite additional computations or calculations that are a part of the above identified abstract idea. Additionally, claims 2, 3, 5-8, 10, 11, 13, 14, and 16-20 recite additional elements of utilizing machine learning to make determinations. Additionally, claims 4, 12, and 17 recite additional elements related to presentation and interaction on a graphical user interface. Examiner notes that the claims do not recite any improvements to machine learning or interface technology, but instead the technology is merely used to implement the abstract concepts recited by the claims.
Regarding claims 2-8 and 16-20, the claim is directed to an apparatus/system and computer readable media for performing the method steps as described above and are rejected in that the recited computer components in the apparatus/system and computer readable media 
Regarding claims 9-14, the claims recite method steps that are substantially similar to the method steps performed by the system found in claims 1-8 and 15-20 and are rejected for the same reasons put forth in regard to claims 1-8 and 15-20. 
The claims as a whole, do not amount to significantly more than the abstract idea itself. This is because the claims do not effect an improvement to another technology or technical field; the claims do not amount to an improvement to the functioning of a computer itself; and the claims do not move beyond a general link of the use of an abstract idea to a particular technological environment.  In addition, the claims are not necessarily rooted in computer technology without an analogous situation that does not involve computer technology.
Accordingly, the Examiner concludes that there are no meaningful limitations in the claims that transform the judicial exception into a patent eligible application such that the claims amount to significantly more than the judicial exception itself.
Note:  The analysis above applies to all statutory categories of invention.  As such, the presentment of any claim otherwise styled as a machine or manufacture, for example, would be subject to the same analysis. 	

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication Number 2020/0411170 to Brown et al. (hereafter referred to as Brown) in view of U.S. Patent Number 11120364 to Gokalp et al. (hereafter referred to as Gokalp).
As per claim 1, Brown teaches: 
A non-transitory computer-readable medium storing computer-executable instructions for automatic extraction and assignment of action items that, when executed by at least a processor of a computer, cause the computer to (Paragraph Number [0158]-[0164] teaches a system, a method, and/or a computer program product at any possible technical detail level of integration. The computer program product can include a computer readable storage medium (or media) having computer readable program instructions thereon for causing a processor to carry out one or more aspects of the present embodiments).
extract a set of candidate action items from text of a construction project manual (Paragraph Number [0047] teaches the task assessment component involves the extraction, evaluation and indexing of information from the healthcare information systems/sources 102 regarding healthcare tasks performed, being performed, scheduled for performance and/or anticipated (forecasted) for performance by respective operating entities included in the integrated healthcare system. In this regard, the task assessment module 110 can extract information from various information systems/sources (e.g., the healthcare information systems/sources 102) associated with the respective operating entities regarding all (or grouped subset of) the various healthcare tasks that need to be 
wherein the first machine learning model performs one class classification of the valid candidate action items to generate the label (Paragraph Number [0048] teaches the task assessment module 110 can further determine and associate attribute information with each discrete task regarding constraints, conditions and/or requirements that can influence if the task is performed (e.g., based on authorization restrictions, necessity etc.), when the task is performed, where the task is performed, how the task is performed (e.g., in person, using telemedicine), who or whom performs the task (e.g., a person or person), and/or what additional (non-human) resources are used (e.g., supplies, instruments, equipment, technology, etc.). For example, the task assessment module 110 can determine and associate attribute information with each task that identifies a defined type or classification of the task (e.g., determined based on predefined task classification/type coding system), a time of origination of the task, a time or time frame for completing the task, an expected duration of the task, a location associated with the task, a priority level associated with the task, an and the like).
evaluate each true action item with a second machine learning model to allocate each of the true action items to one of a set of construction workflow classes (Paragraph Number [0051] teaches the resource assessment component involves the extraction and evaluation of information from the healthcare information systems/sources 102 regarding the availability of resources of the one or more operating entities to perform the currently 
wherein the second machine learning model performs multiple class classification of the true action items to make the allocation (Paragraph Number [0063] teaches the task definitions/requirements data 202 can identify defined tasks using a unified or standardized classification system that assigns each discrete task with a unique task identifier that identifies the task and identifies or indicates the requirements of the tasks. Paragraph Number [0082] teaches determining information regarding currently pending and forecasted healthcare tasks for performance by one or more operating entities of an integrated healthcare system in accordance with one or more embodiments of the disclosed subject matter. In various embodiments, the task assessment module 108 can include task information extraction component 302, task identification component 304, task grouping component 308, task ordering component 310, attribute defining component 312, task status monitoring component 314, and task indexing component 316 and task assessment machine learning component 318).
transmit the set of true action items to a submittal exchange system to populate one or more workflows (Paragraph Number [0057] teaches the task scheduling and resource assignment optimization module 118 can evaluate the collective state of the entire healthcare environment to determine an optimal scheduling of all (or a grouped subset) of known tasks to be performed (e.g., within a defined, upcoming timeframe). In this regard, the task scheduling and resource assignment module 118 can determine an optimal scheduling (time/location) and resource assignment (specific healthcare workers) arrangement that balances and coordinate constraints, requirements and conditions associated with all tasks with respect to timing, location, and resources to be used for the tasks (e.g., provided by and/or determined by the indexed task data 112), patient needs and preferences (e.g., provided in the static/semi-static system data 106), availability of resources to perform the tasks (e.g., provided by the resource availability data 116), and various attributes associated with the respective resources).
Brown teaches determining action items and applying classification labels to portions of a workflow but does not explicitly teach applying rules to the extracted action items to determine if the action items are valid or invalid which is taught by the following citations from Gokalp:
apply one or more static rules to each of the candidate action items to distinguish valid and invalid candidate action items in the set (Col. 30 lines 8-27 teach a classifier for a binary classification problem is assumed to be under development in two example scenarios shown in FIG. 12. For each scenario, a respective class distribution ribbon (1204A or 1204B) is shown, with a pair of class boundary indicators. The left indicator 1206A or 1206B may indicate the range of predicted classification scores that are 
evaluate each valid candidate action item with a first machine learning model to label the valid candidate action item as one of either (i) a true action item or (ii) not a true action item (Col. 40 lines 10-28 teach rules to determine when a given training iteration is to be considered complete (e.g., when a specified number of epochs is completed, when the difference in a metric value from a previous epoch falls below a threshold, when a specified amount of time has elapsed, when a specified amount of processing resources have been consumed, etc.) may be indicated via iteration completion criteria parameter 2326 in some embodiments. Training completion criteria parameter 2329 may include a set of rules (e.g., the set of diagnosis tests that have to be passed, an overall training budget expressed in terms of resource usage or time, etc.) to be used by the classification service to stop scheduling further training iterations. Col. 29 
Both Brown and Gokalp are directed extracting and training data utilizing machine learning. Brown discloses determining action items and applying classification labels to portions of a workflow. Gokalp improves upon Brown by disclosing applying rules to the extracted action items to determine if the action items are valid or invalid. One of ordinary skill in the art would be motivated to further include applying rules to the extracted action items to determine if the action items are valid or invalid, to efficiently eliminate invalid, repeated, or unnecessary workflow steps which allows for more streamlined creation of workflows.	Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the system and method of determining action items and applying classification labels to portions of a workflow in Brown to further utilize applying rules to the extracted action items to determine if the action items are valid or invalid as disclosed in Gokalp, since the claimed invention is merely a 
As per claim 9, claim 9 recites a computer implemented method that performs steps substantially similar to those performed by the system found in claim 1 and are rejected for the same reasons put forth in regard to claim 1.
As per claim 15, Brown teaches:
A computing system for automatic extraction and assignment of action items, the system comprising: a processor; a memory operably connected to the processor; a non-transitory computer-readable medium operably connected to the processor and memory and storing computer-executable instructions that when executed by at least the processor cause the computing system to (Paragraph Number [0158]-[0164] teaches a system, a method, and/or a computer program product at any possible technical detail level of integration. The computer program product can include a computer readable storage medium (or media) having computer readable program instructions thereon for causing a processor to carry out one or more aspects of the present embodiments).
The remainder of the claim language recites a method that performs steps substantially similar to those performed by the system found in claim 1 and are rejected for the same reasons put forth in regard to claim 1.
As per claims 2, 10, and 16, the combination of Brown and Gokalp teaches each of the limitations of claim 1, 9, and 15 respectively.
In addition, Brown teaches:
wherein the instructions further cause the computer to:  generate a graphical user interface configured to present the action items for user review of the labels and workflow class allocations of the action items (Paragraph Number [0108] teaches learning classifiers that are explicitly trained (e.g., via a generic training data) as well as implicitly trained (e.g., via observing user behavior, receiving extrinsic information) so that the learning classifier is used to automatically determine according to predetermined criteria which action to take. Paragraph Number [0180] teaches a user can enter commands and information into the computer 1302 through one or more wired/wireless input devices, e.g., a keyboard 1338, a touch screen 1340, and a pointing device, such as a mouse 1342 (See also Paragraph Numbers [0063] and [0107])).
accept one or more user inputs through the graphical user interface that corrects one or more of the label or allocated workflow class of one or more of the action items (Paragraph Number [0063] teaches the task definitions/requirements data 202 can include predefined information that identifies discrete healthcare tasks that are performed by one or more healthcare workers of a healthcare system. The healthcare tasks can include various types of tasks that are performed by a single operating entity and/or that are performed in an integrated healthcare system, including but not limited to, clinical tasks, administrative tasks, EVS tasks, transportation services tasks, food services tasks, technical tasks, ambulatory tasks, and the like. In various embodiments, the task definitions/requirements data 202 can identify defined tasks using a unified or standardized classification system that assigns each discrete task with a unique task identifier that identifies the task and identifies or indicates the requirements of the tasks).
train the first machine learning model in response to each user input that corrects the label of one of the action items to indicate that the action item is a true action item (Paragraph Number [0107] teaches the task assessment machine learning component 318 can employ various types of machine learning techniques for learning explicitly or implicitly how segment care plan information into discrete tasks, how to group tasks, and/or how to order tasks via an automatic classification system and process. Inferring or learning can employ a probabilistic or statistical-based analysis to infer an action that is to be executed. For example, in some implementations, a support vector machine (SVM) classifier can be employed. Other learning approaches that can be employed by the task assessment machine learning component 318 can include usage of neural networks (e.g., including deep neural networks, deep adversarial neural networks, convolutional neural networks, and the like), Bayesian networks, decision trees, a nearest neighbor algorithms, boosting algorithm, gradient boosting algorithms, linear regression algorithms, k-means clustering algorithms, association rules algorithms, q-learning algorithms, temporal difference algorithm, and probabilistic classification models providing different patterns of independence can be employed. Learning as used herein also is inclusive of statistical regression that is utilized to develop models of priority).
train the second machine learning model in response to each user input that corrects the allocated workflow class of one of the action items (Paragraph Number [0106] teaches these machine learning and/or AI schemes can involve the development, training (e.g., by the task assessment machine learning component 318), and/or application (e.g., by the task identification component 304, the task grouping component 308, the task ordering component 310, etc.) of various machine learning models based on 
As per claims 3 and 11, the combination of Brown and Gokalp teaches each of the limitations of claim 1 and 2, and 9 and 10 respectively.
Brown teaches determining action items and applying classification labels to portions of a workflow but does not explicitly teach applying rules to the extracted action items to determine if the action items are valid or invalid which is taught by the following citations from Gokalp:
wherein the instructions that cause the computer to generate the graphical user interface further cause the computer to: present each action item labeled as a true action item in a row that includes a selectable button which when selected changes the label of the action item of the row to indicate that the action item is not a true action item (Col 23 lines 12-57 teach the items displayed may be selected and presented in an order based on the extent to which they may contribute to faster learning and convergence of the classifier being generated, with those items that are estimated to provide greater benefits 
present each action item labeled as not a true action item in a row (i) where text in the row is struck through or the background is shaded to indicate that the workflow is not a true action item (Col. 26 lines 6-36 teach although the item 914 is currently designated as a member of class B, a number of token sets 910 that are highly correlated with class A (and are therefore highlighted using color C1) may have been identified by the classification service based at least in part on analysis performed using one or more versions of the classifiers trained thus far, and no token sets that are highly correlated with class B may have been found in the depicted scenario. A suggestion or request 920 for the user to reconsider the previously provided Class B label 922 may be included in the presented visualization data set in the depicted embodiment. In some embodiments, a prediction score which indicates that the current user-suggested label is incorrect may be 
and (ii) that includes a selectable button which when selected changes the label of the action item of that row to indicate that the action item is a true action item (Col. 26 lines 6-65 teaches a suggestion or request 920 for the user to reconsider the previously provided Class B label 922 may be included in the presented visualization data set in the depicted embodiment. In some embodiments, a prediction score which indicates that the current user-suggested label is incorrect may be indicated in the reconsideration request, while in other embodiments such a score may not necessarily be displayed. Other types of cues, such as a background color for the item information which suggests that the current label may potentially be inaccurate, may be used as indicators of reconsideration request in some embodiments. Note that at least in one embodiment, the request to reconsider a previously-supplied label may be sent to a different individual/user than the source of the previously-supplied label—e.g., to one of a set of trusted individuals who are permitted to change previously-provided labels. The classes to which data items are to be eventually assigned (e.g., Class A and Class B in the binary classification examples shown in FIG. 8 and FIG. 9), which may be selected by the initiator or manager of the classification workflow, may be referred to as the target classes. A drop-down menu of 
A person of ordinary skill would be motivated to combine these references for the same reasons put forth in regard to claim 1.
As per claims 4 and 12, the combination of Brown and Gokalp teaches each of the limitations of claim 1 and 2, and 9 and 10 respectively.
Brown teaches determining action items and applying classification labels to portions of a workflow but does not explicitly teach applying rules to the extracted action items to determine if the action items are valid or invalid which is taught by the following citations from Gokalp:
wherein the instructions that cause the computer to generate the graphical user interface further cause the computer to present a selectable menu for a workflow class field in at least one row, which when a different menu option is selected changes the allocated construction workflow class of the action item of that row. (Col. 26 lines 6-65 teaches a suggestion or request 920 for the user to reconsider the previously provided Class B label 922 may be included in the presented visualization data set in the depicted embodiment. In some embodiments, a prediction score which indicates that the current user-suggested label is incorrect may be indicated in the reconsideration request, while in other embodiments such a score may not necessarily be displayed. Other types of cues, such as a background color for the item information which suggests that the current label may potentially be inaccurate, may be used as indicators of reconsideration request in some embodiments. Note that at least in one embodiment, the request to reconsider a 
A person of ordinary skill would be motivated to combine these references for the same reasons put forth in regard to claim 1.
As per claims 5, 13, and 18, the combination of Brown and Gokalp teaches each of the limitations of claim 1, 9, and 15 respectively.
In addition, Brown teaches:
wherein the instructions further cause the computer to: accept one or more user inputs to correct one or more of the label or allocated workflow class of one or more action items extracted from text of a second construction project manual (Paragraph Number [0063] teaches the task definitions/requirements data 202 can include predefined information that identifies discrete healthcare tasks that are performed by one or more healthcare workers of a healthcare system. The healthcare tasks can include various types of tasks that are performed by a single operating entity and/or that are performed in an integrated healthcare system, including but not limited to, clinical tasks, administrative tasks, EVS tasks, transportation services tasks, food services tasks, technical tasks, 
train the first machine learning model in response to each user input that corrects the label of an action item extracted from text of a second construction project manual (Paragraph Number [0107] teaches the task assessment machine learning component 318 can employ various types of machine learning techniques for learning explicitly or implicitly how segment care plan information into discrete tasks, how to group tasks, and/or how to order tasks via an automatic classification system and process. Inferring or learning can employ a probabilistic or statistical-based analysis to infer an action that is to be executed. For example, in some implementations, a support vector machine (SVM) classifier can be employed. Other learning approaches that can be employed by the task assessment machine learning component 318 can include usage of neural networks (e.g., including deep neural networks, deep adversarial neural networks, convolutional neural networks, and the like), Bayesian networks, decision trees, a nearest neighbor algorithms, boosting algorithm, gradient boosting algorithms, linear regression algorithms, k-means clustering algorithms, association rules algorithms, q-learning algorithms, temporal difference algorithm, and probabilistic classification models providing different patterns of independence can be employed. Learning as used herein also is inclusive of statistical regression that is utilized to develop models of priority).
train the second machine learning model in response to each user input that corrects the allocated workflow class of an action item extracted from text of a second construction project manual (Paragraph Number [0106] teaches these machine learning and/or AI schemes can involve the development, training (e.g., by the task assessment machine learning component 318), and/or application (e.g., by the task identification component 304, the task grouping component 308, the task ordering component 310, etc.) of various machine learning models based on analysis of historical data provided by the one or more healthcare information systems/sources 102 regarding the historical operations of the healthcare system under various dynamic operating conditions/contexts. In this regard, in some embodiments, using various machine learning techniques, the task assessment machine learning component 318 can develop and/or train one or more machine learning models, including one or more task identification models (for application by the task identification component 304) configured to evaluate dynamic operating data 104 in real-time in view of coinciding static/semi-static system data 106 to identify discrete pending and/or forecasted healthcare tasks for assigning to a single healthcare worker or group of healthcare workers).
As per claims 6, 14, and 19, the combination of Brown and Gokalp teaches each of the limitations of claim 1, 9, and 15 respectively.
In addition, Brown teaches:
wherein the instructions further cause the computer to: collect a training set of digital action items correctly labeled as true and  correctly allocated to a workflow class from a database (Paragraph Number [0106] teaches these machine learning and/or AI schemes can involve the development, training (e.g., by the task assessment machine learning component 318), and/or application (e.g., by the task identification component 304, the task grouping component 308, the task ordering component 310, etc.) of various 
train the first machine learning model to recognize true action items with the training set (Paragraph Number [0106] teaches using various machine learning techniques, the task assessment machine learning component 318 can develop and/or train one or more machine learning models, including one or more task identification models (for application by the task identification component 304) configured to evaluate dynamic operating data 104 in real-time in view of coinciding static/semi-static system data 106 to identify discrete pending and/or forecasted healthcare tasks for assigning to a single healthcare worker or group of healthcare workers).
train the second machine learning model to allocate action items using the training set (Paragraph Number [0106] teaches using various machine learning techniques, the task assessment machine learning component 318 can develop and/or train one or more machine learning models, including one or more task identification models (for application by the task identification component 304) configured to evaluate 
As per claim 7, the combination of Brown and Gokalp teaches each of the limitations of claim 1.
Brown teaches determining action items and applying classification labels to portions of a workflow but does not explicitly teach applying rules to the extracted action items to determine if the action items are valid or invalid which is taught by the following citations from Gokalp:
wherein the instructions further cause the computer to: collect a training set of digital action items that includes both digital action items correctly labeled as true and digital action items that are unlabeled as to whether or not they are true from a database (Col 5 lines 3-45 teach the set of classes into which data items are eventually to be categorized for a given classification problem, and for which respective labels may be required for at least some data items to be used as members of the classifier training data, may be termed “target” classes in at least some embodiments. Binary as well as multi-class classification efforts may be supported by the classification service in at least some embodiments. A given training iteration may include obtaining, via an interactive programmatic interface, respective class labels for at least some data items of a particular set of data items identified as candidates for labeling feedback in a previous interactive training iteration. At least some class labels may be obtained asynchronously with respect to the start or end of the given training iteration — that is, individuals selected as label providers may submit respective batches of one or more labels at any convenient time 
train the first machine learning model to recognize true action items with the training set (Col 5 lines 46-55 teach after the overall training completion criteria have been satisfied, a particular classifier (which may be referred to as the “published” or “final” classifier) may be used to obtain classification predictions with respect to one or more data items that were not used for the training iterations, and the obtained predictions may be provided to one or more destinations. The published classifier that is used to make post-training classification predictions may also be trained using at least some data items whose labels were obtained from the label providers).
A person of ordinary skill would be motivated to combine these references for the same reasons put forth in regard to claim 1.
As per claims 8 and 20, the combination of Brown and Gokalp teaches each of the limitations of claim 1 and 15 respectively.
In addition, Brown teaches:
wherein the text of the construction project manual is written in natural language, and the instructions further causing the computer to write each extracted candidate action item in a standardized format including a section number, section title, and expected item field to a network-based non-transitory storage device. (Paragraph Number [0075] teaches the one or more task reporting systems 212 can include data entry systems 
As per claim 17, the combination of Zhu and Elzinga teaches each of the limitations of claims 15 and 16. In addition, claim 17 recites limitations that are substantially similar to those recited by claims 3 and 4 and as such, claim 17 is rejected for the same reasons put forth in regard to claims 3 and 4.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW H. DIVELBISS whose telephone number is (571) 270-0166. The fax phone number is 571-483-7110. The examiner can normally be reached on M-Th, 7:00 - 5:00. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MATTHEW H DIVELBISS/Examiner, Art Unit 3624